DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 12 February 2021 and the request for continued examination filed on 2 March 2021. 
Claims 1 and 7 were amended. Claims 1-8 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tenbrock (US 2013/0035979 A1) in view of Sakata et al. (US 2011/0298702 A1), Ikuta et al. (US 2019/0155382 A1), Chen et al. (US 2015/0020086 A1), and Chittilappilly et al. (US 2013/0332264 A1).

Regarding Claim 1: Tenbrock discloses a method comprising:
receiving an image captured by an imaging sensor adapted to capture images of users viewing a first visual display corresponding to a first product, wherein the image was captured at a first time (In the case of a digital signage kiosk 110, a digital camera 100C would be assigned to the kiosk to record images of individuals or groups facing the kiosk. As is known in the art, digital signage is a form of electronic display that shows information, advertising and other messages. Also: See at least [0017]. Also: Digital signage kiosk 209 is also equipped with camera 202K for recording facial images and/or video positioned in proximity to kiosk 209. See at least [0021]. Also: shopper may be interested in a particular advertisement being displayed on kiosk 209. When the shopper faces the kiosk to view the advertisement, camera 202K will capture the facial data as well. See at least [0023]. Also: facial data captured from digital cameras 502 (see 100A-100C) … are received in analysis engine 507.  See at least [0036]. Also: When any of the data from 502-506 is received in analysis engine 507, the engine performs capture analysis 508 on data 502. See at least [0037]. Also: As all of the data from 502-506 
identifying a first user by detecting a region of pixels in the image corresponding to the first user and comparing at least one facial feature extracted from the region of pixels with user information stored in a user image database, wherein the first visual display is not targeted to the first user 
determining, based on a record stored in a transaction database, that the first user purchased the first product at a second time (Transaction data is also received, where the transaction data includes data relating to one or more commercial transactions (e.g., credit/debit card transactions) attributed to the participant during the period of the market study or other predetermined time periods. See at least [0006]. Also: Under a preferred embodiment, data generated from the POS system is associated with the facial data. In cases where a shopper pays cash, transaction identification data is associated with facial data registered at or near a time period in which the transaction was completed. Specific goods or items are automatically imported into a specific transaction using Universal Product Codes (UPC) or other similar data. For credit/debit transactions (or similar cards, such as cash cards and/or reward cards), data is taken from the card via a card reader in a manner similar to that specified in ISO/IEC standards 7810, ISO/IEC 7811-13 and ISO 8583. See at least [0025]). 
generating a first engagement index for the first visual display, comprising: generating the first engagement index (This identification and/or demographic identification is then taken and processed with the exposure data and transaction data to determine correlations between exposure to media and transactions attributed to the participant. See at least [0007]. Also: Using the aforementioned techniques, data may be securely combined from multiple sources, perhaps provided in different formats, timeframes, etc., to produce various data describing the conduct of a study participant or panelist as data reflecting multiple purchase and/or media usage activities. This enables an assessment of the correlations between exposure to advertising and the shopping habits of consumers. See at least [0042]. Also: the system will know that person "A1B1" identified in retail store "A" (502) viewed digital signage "B", and made purchases"A2B2" in store "A" (503). See at least [0038]. This enables an assessment of the correlations between exposure to advertising and the shopping habits of consumers. See at least [0042]. As new advertising mediums develop and numerous existing mediums evolve, there is an increased interest in studying and processing these mediums to determine their effectiveness on the general public. See at least [0002]).

Tenbrock does not explicitly disclose analyzing the region of pixels to determine a visual field of the first user based at least in part on an orientation of the first user or determining whether the first user observed the first visual display by determining whether the first visual display was within the visual field of the first user at the first time.
Sakata teaches analyzing a region of pixels to determine a visual field of a first user based at least in part on an orientation of the first user (First, the gaze direction detection unit 11 acquires an image of the user located in front of the screen 26, shot by the camera 30 (S501). The gaze direction detection unit 11 then detects a face region from the acquired image (S502). See at least [0074]. Also: the gaze direction detection unit 11 …detects such orientation as the user's face orientation corresponding to the face region detected as above (S505). See at least [0075]. Also: Thereafter, the gaze direction detection unit 11 detects the user's gaze direction utilizing the detected face orientation and the black part direction of the user (S509). See at least [0085]) and determining whether the first user observed the first visual display by determining whether the first visual display was within the visual field of the first user at the first time (the gaze duration calculation unit 12 acquires, for example, the three-dimensional position of the user's eyes. The gaze duration calculation unit 12 then calculates an intersection point of a line extending in the gaze direction from the three-dimensional position of the user's eyes and the screen 26, as the gaze point. Then, the gaze duration calculation unit 12 calculates, for each object, a time during which the gaze point has continuously remained in the display region of the object, as the gaze duration. See at least [0103]. Also:  Alternatively, for example, the gaze duration calculation unit 12 may assume that the gaze point has continuously remained in the display region of the object in the case where the gaze point has once moved out of the display region but has returned thereto within a predetermined period of time, and calculate the gaze duration accordingly. See at least [0104]). 
Tenbrock provides a system for evaluating the effectiveness of advertisement displays by correlating display exposures and transactions, upon which the claimed invention’s techniques for determining that a user actually viewed a screen can be seen as an improvement. Sakata demonstrates that the prior art already had techniques for determining a user to be looking at a screen. One of ordinary skill in the art could have easily applied the techniques of Sakata with the system of Tenbrock by using Sakata’s techniques to determine that a user actually viewed a display, prior to determining the efficacy of the observation. One of ordinary skill in the art would have recognized that such an application of Sakata 

Tenbrock does not explicitly disclose processing the region of pixels with a sentiment analysis module to determine a first sentiment of the first user or generating the first engagement index based on (i) the determined first sentiment of the first user.
Sakata further teaches processing the region of pixels with a sentiment analysis module to determine a first sentiment of the first user (Then, the gaze duration calculation unit 12 calculates, for each object, a time during which the gaze point has continuously remained in the display region of the object, as the gaze duration. See at least [0103]. Also: The gaze duration calculation unit 12 calculates a time during which the gaze direction has remained on each of the plurality of objects displayed on the screen 26. The time this calculated is the gaze duration. The gaze duration represents the time during which the gaze direction remains within a certain area. Specifically, the gaze duration represents a time during which the gaze point on the screen 26 defined by the gaze direction continuously stays within, for example, a display region of the object. See at least [0051]) and generating the first engagement index based on (i) the determined first sentiment of the first user (The degree of interest estimation unit 14 estimates the user's degree of interest such that the longer the gaze duration is the higher the degree of interest becomes. See at least [0053]. Also: Finally, the degree of interest estimation unit 14 estimates the user's degree of interest in each of the plurality of objects, such that the longer the gaze duration is the higher the degree of interest becomes. See at least [0068]).
Tenbrock and Sakata suggests a system which evaluates the effectiveness of advertisement displays based on a user having seen a display, upon which the claimed invention’s determination of a user sentiment can be seen as an improvement. However, Sakata demonstrates that the prior art already knew of determining a user’s sentiment and incorporating that sentiment into a score representing a user’s reaction to a display. One of ordinary skill in the art could have easily applied the techniques of 

	Tenbrock does not explicitly disclose determining that the first user did a double take.
	Ikuta teaches determining a first sentiment of the user, comprising: determining that the user did a double take (During a period in which the accumulation image list screen 45 remains displayed, even if the eye gaze point LSP shifts from one of the display region 88 and returns again to the display region 88, the time measurement unit 74 measures the eye fixation duration for the display region 88. Therefore, the eye fixation duration is an accumulated duration in which the eye gaze point LSP is located in the display region 88 while the accumulation image list screen 45 remains displayed. In the case where the eye gaze point LSP returns again, it may be determined that the interest level of the user 13 is high, and the eye fixation duration may be weighted and, for example, multiplied by a factor of 1.5. See at least [0090] and Fig. 11. Examiner’s Note: The Oxford English Dictionary defines a “double take” as either a delay reaction to a situation or a second look. As such, the broadest reasonable interpretation determining that the first user did a double take includes any determination that the user looked away from an object (which may be the display) and subsequently looked at the object again. Ikuta’s discussion of determining a user’s interest in a displayed element through detecting that a user looked at a display element (“display region 88” of Fig. 11), looked at something else, and then looked again at the same element, reads on the identified limitation). 
Tenbrock and Sakata suggests a system which evaluates the effectiveness of advertisement displays based in part on a user’s determined sentiment regarding a display, upon which the claimed invention’s determination of a double take as part of the sentiment determination can be seen as an improvement. However, Ikuta demonstrates that the prior art already knew of detecting a user’s looking 

Tenbrock does not explicitly disclose receiving audio captured at the first time, wherein the first sentiment is further determined based on processing the audio using natural language processing (NLP)) to determine whether the first user verbally expressed interest in the first product. 
Chen teaches receiving audio captured at a first time (the sensor data may include audio data captured by a microphone. See at least [0011]. Also: one or more sensors (e.g., microphone, camera, motion sensor) that may be used to obtain various sensor data (e.g., audio data, image data, motion data) while the media content is being played on the media content terminal device. The sensor data may include audio from the user, images of the user, or motions by the user during the playing of the media content. See at least [0026]), wherein a first sentiment is determined based on processing the audio using natural language processing (NLP) to determine whether a first user verbally expressed interest in a first product (A user's personal state with respect to the media content may be determined based on the sensor data. The user's personal state may include, for example, the user's emotions, feelings, mood, sentiment, state of attention or interest, state of approval, etc., with respect to the media content. A user's action may indicate a user's attention and interest in the media content. See at least [0027]. The audio analysis module 102 may include a speech recognition module 109 and a classifier module 110. The speech recognition module 109 may detect whether the audio data includes human speech. Any human speech that is detected may be translated into text. The classifier module 110 may classify text that is determined to be relevant to the media content being played. For example, the classifier module 110 may 
Tenbrock, Sakata, and Ikuta suggests a system which evaluates the effectiveness of advertisement displays based in part on a user’s sentiment determined through image analysis, upon which the claimed invention’s further use of audio analysis can be seen as an improvement. However, Chen demonstrates that the prior art already knew of applying audio analysis in addition to image analysis in order to determine a user’s sentiment responsive to content. One of ordinary skill in the art could have easily applied the audio based sentiment determination techniques of Chen to the system of Tenbrock, Sakata, and Ikuta by incorporating Chen’s sentiment analysis in conjunction with Sakata and Ikuta’s sentiment analysis. One of ordinary skill in the art would have recognized that such an application of Chen would have predictably resulted in an improved system which would be more likely to correctly determine user sentiment through the use of multiple analysis techniques. As such, the application of Chen would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Tenbrock and the teachings of Sakata, Ikuta, and Chen. 

	Tenbrock does not explicitly disclose determining a first elapsed time between an earliest time when the user first observed the first visual display and the second time, or determining a second elapsed time between a most recent time when the first user observed the first visual display and the second time, or generating the engagement index based on (ii) the first elapsed time, and (iii) the second elapsed time, wherein the first engagement index is inversely related to the first elapsed time and the second elapsed time.
Chittilappilly teaches:
determining a first elapsed time between an earliest time when the user observed the first visual display and the second time and determining a second elapsed time between a most recent time when the first user observed the first visual display and the second time (FIG. 9 is a block diagram illustrating another embodiment to input a time delay factor when computing attribution metrics. For the example of FIG. 9, an engagement stack 900 includes a plurality of touchpoints (e.g., 910, 920 and 930). … the amount of time elapsed since the touchpoint occurred. For the example of engagement stack 900, a time "T.sub.1" elapsed since touchpoint 910 occurred, a time "T.sub.2" elapsed since touchpoint 920 occurred, and a time "T.sub.3" elapsed since touchpoint 930 occurred. See at least [0045] and Fig. 9). 
generating an engagement index based on (ii) the first elapsed time, and (iii) the second elapsed time, wherein the first engagement index is inversely related to the first elapsed time and the second elapsed time (FIG. 9 is a block diagram illustrating another embodiment to input a time delay factor when computing attribution metrics. For the example of FIG. 9, an engagement stack 900 includes a plurality of touchpoints (e.g., 910, 920 and 930). Each touchpoint comprises a plurality of attributes, as described above. For this embodiment, a "forgetting factor" is calculated based on the amount of time elapsed since the touchpoint occurred. … For this embodiment, a true score may be calculated as: Score=.alpha.(WSJ,Creative A,Weekday).times..lamda.(T.sub.1)+.alpha.(Bloomberg,Creative B,Weekday).times..lamda.(T.sub.2)+.alpha.(Yahoo,Creative A,Weekend).times..lamda.(T.sub.3) where .alpha. (attributes and attribute values) are estimated via machine learning and .lamda.(T) is the forgetting factor calculated by multiplying a value by the time elapsed. See at least [0045]). 


Regarding Claim 2: Tenbrock in view of Sakata, Ikuta, Chen, and Chittilappilly teaches the above limitations. Additionally, Tenbrock discloses wherein the first visual display is not associated with a point of sale where the first product can be purchased (Digital signage kiosk 209 is also equipped with camera 202K for recording facial images and/or video positioned in proximity to kiosk 209. See at least [0021]. Also: shopper may be interested in a particular advertisement being displayed on kiosk 209. When the shopper faces the kiosk to view the advertisement, camera 202K will capture the facial data as well. See at least [0023]. Examiner’s note: The specification does not explicitly define what it means for a display to be “associated” with a point of sale. The broadest reasonable interpretation of the limitation includes where the display is not part of a point of sale system). 

Regarding Claim 4: Tenbrock in view of Sakata, Ikuta, Chen, and Chittilappilly teaches the above limitations. Additionally, Chittilappilly teaches generating a plurality of engagement indices for the first visual display based on data associated with a plurality of users, wherein each of the plurality of users also observed the first visual display and purchased the first product and generating an effectiveness index for the first visual display based on the plurality of engagement indices (As shown in FIG. 8, 

Regarding Claim 5: Tenbrock in view of Sakata, Ikuta, Chen, and Chittilappilly teaches the above limitations. Additionally, Chittilappilly teaches wherein generating the effectiveness index is further based on a number of users who observed the first visual display and did not purchase the first product (As shown in FIG. 8, engagement stack 800 comprises a plurality of touchpoints for a plurality of users. For example, engagement 800 may comprise the output dataset created by aggregating all the touchpoints for multiple users across channels (e.g., step 604, FIG. 6). As shown in FIG. 8, engagement 810 includes attributes (e.g., publisher--WSJ, creative--"creative A", and the time of the engagement is "weekday"). The processes identifies, from the engagement stack 800, conversions or non-conversions. The identification of conversions and non-conversions is illustrated in process step 605 of FIG. 6. See at least [0043]. Also: At step 1004 of FIG. 10, the attribution algorithm is executed using the determined coefficients, resulting in a true score for each touchpoint encounter of each user. See at least [0048]. Also: An example iteration of the procedure illustrated by the flow diagram 600 of FIG. 6 is depicted in FIGS. 11A-11D. FIGS. 11A and 11B depict data tables pertaining to user touchpoint encounters in two 

Regarding Claim 6: Tenbrock in view of Sakata, Ikuta, Chen, and Chittilappilly teaches the above limitations. Additionally, Chen teaches wherein determining the first sentiment comprises: processing the region of pixels to determine a facial expression of the user (The sensor data may provide cues to the user's personal state, etc. For example, a frowning expression may indicate that the user finds the media content sad or unsatisfactory, while a laughing expression may indicate that the user finds the media content funny or ridiculous. See at least [0027]. Also: The image analysis module 104 may include a facial feature extraction module 111 that analyzes the image data and extracts facial features to determine a user's personal state. The image analysis module 104 may include a facial recognition module 112 that analyzes the facial features extracted from the image data. The facial recognition module 112 may analyze facial features within the image data to identify facial expressions and to determine a user's personal state. For instance, facial expressions may be analyzed to determine a user's emotion, such as whether the user is excited, horrified, scared, sad, angry, etc. See at least [0042]). The motivation to combine Tenbrock, Sakata, Ikuta, Chen, and Chittilappilly is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 7: Tenbrock in view of Sakata, Ikuta, Chen, and Chittilappilly teaches the above limitations. Additionally, Chen teaches processing the audio to determine whether the user talked about the first display (A user's personal state with respect to the media content may be determined based on the sensor data. The user's personal state may include, for example, the user's emotions, feelings, mood, sentiment, state of attention or interest, state of approval, etc., with respect to the media content. A user's action may indicate a user's attention and interest in the media content. See at least [0027]. The audio analysis module 102 may include a speech recognition module 109 and a classifier module 110. The speech recognition module 109 may detect whether the audio data includes human speech. Any human 

Regarding Claim 8: Tenbrock in view of Sakata, Ikuta, Chen, and Chittilappilly teaches the above limitations. Additionally Chittilappilly teaches wherein generating the engagement index is further based on a number of times that the user has ever observed the first visual display before purchasing the product (For the example of FIG. 9, an engagement stack 900 includes a plurality of touchpoints (e.g., 910, 920 and 930). Each touchpoint comprises a plurality of attributes, as described above. For this embodiment, a "forgetting factor" is calculated based on the amount of time elapsed since the touchpoint occurred. For the example of engagement stack 900, a time "T.sub.1" elapsed since touchpoint 910 occurred, a time "T.sub.2" elapsed since touchpoint 920 occurred, and a time "T.sub.3" elapsed since touchpoint 930 occurred. For this embodiment, a true score may be calculated as: Score=.alpha.(WSJ,Creative A,Weekday).times..lamda.(T.sub.1)+.alpha.(Bloomberg,Creative .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tenbrock (US 2013/0035979 A1) in view of Sakata et al. (US 2011/0298702 A1), Ikuta et al. (US 2019/0155382 A1), Chen et al. (US 2015/0020086 A1), and Chittilappilly et al. (US 2013/0332264 A1), and further in view of Hsiao et al. (US 2011/302025 A1).

Regarding Claim 3: Tenbrock in view of Sakata, Ikuta, Chen, and Chittilappilly teaches the above limitations. Additionally, Tenbrock discloses wherein the first visual display comprises an advertisement in a physical space (Digital signage kiosk 209 is also equipped with camera 202K for recording facial images and/or video positioned in proximity to kiosk 209. See at least [0021]. Also: shopper may be interested in a particular advertisement being displayed on kiosk 209. When the shopper faces the kiosk to view the advertisement, camera 202K will capture the facial data as well. See at least [0023]). Tenbrock does not explicitly disclose wherein the first user purchased the first product using a website of an online retailer.
	However, Hsiao teaches wherein a first user purchase the product using a website of an online retailer (For example, when a conversion is an online purchase of a baseball glove, a user identifier for the user device and/or browser that were used to purchase the baseball glove is identified, for example, from a cookie that is stored on the user device. See at least [0421]. Also: user that was presented one or more advertisements and/or selected one or more of the presented advertisements) can subsequently purchase goods from a retailer (i.e., complete a conversion). See at least [0312]). 
Tenbrock, Sakata, Ikuta, Chen, and Chittilappilly suggests a system for evaluating the effectiveness of advertisement displays based on an offline purchase, which differs from the claimed invention by the substitution of the offline purchase with an online purchase. However, Hsiao demonstrates that the prior art already knew of online purchases and determining correlations between advertisement displays and online purchases. One of ordinary skill in the art could have easily substituted . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-20 of copending Application No. 15/959387 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims the same subject matter except as an apparatus and a medium rather than a method. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s Argument Regarding 103 Rejections of claims 9-20: Claim 1 has been amended to recite, in part, “receiving audio captured at the first time, wherein the first sentiment is further determined based on processing the audio using natural language processing (NLP) to determine whether the first user verbally expressed interest in the first product.” Applicant submits that the cited references neither teach nor suggest at least this element of the claim. 
Examiner’s Response: Applicant's arguments filed 12 February 2021 have been fully considered but they are rendered moot by the amendment of claim 1. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Busch (US 2008/0248815 A1) describes a system which determines billboard effectiveness through correlating billboard impressions with purchases based on location information. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-03-26